Citation Nr: 1023727	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a neurological 
disability of both feet, claimed as due to a cold weather 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1952 to April 1955, 
with additional reported periods of reserve duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in 
Oakland, California.

In March 2010, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for a neurological 
disability of both feet due to his service in Korea.  The 
Veteran contends that during the course of his duties as an 
Army aviator his feet were either exposed to extreme cold 
weather during the winter or "torrential rains" during the 
summer in Korea.  (See March 2010 Travel Board hearing 
Transcript "Tr." at 4-5.)  The Veteran indicated that he wore 
regular combat boots and everyday socks without any lining or 
waterproofing.  See Notice of Disagreement, received in 
November 2006.   The Veteran also stated that, on occasion, 
he was exposed to temperatures below zero degrees while 
flying helicopters with the doors open.  Id.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The Board finds that further development regarding VA's duty 
to assist under the VCAA is required in the present case 
concerning the Veteran's claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Post-service evidence establishes that the Veteran has a 
current neurological disability in his feet.  See March 2006 
letter from R.M., M.D.; see also March 2006 private treatment 
record (reflecting an assessment of numbness of skin, feet).

The Board notes that the Veteran is competent to testify as 
to symptoms which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature).  The Veteran 
is also competent to report what occurred during service.  
See Washington v. Nicholson, 19 Vet. App. 363 (2005); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (noting that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence).  
The Veteran testified that he had feet problems in service, 
but that he did not seek treatment for these problems in 
order to retain his flying duty status.  (See March 2010 Tr. 
at 5-6).  The Veteran indicated that if he would have sought 
treatment in service for his feet, he would have been 
"grounded" from flying a helicopter as part of his military 
duties.  See VA Form 9, received in May 2007.  

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In this case, 
the Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was a light aviation officer and 
that he received the Korean Service Medal.  As noted above, 
the Veteran has indicated that his feet were exposed to very 
cold temperatures in Korea while flying a helicopter with its 
doors open.  The Board finds that a cold weather injury is 
consistent with the Veteran's service in Korea and his MOS as 
a helicopter pilot.  As such, the Board finds that the 
Veteran sustained an in-service event or injury.

The Board acknowledges the March 2006 letter from Dr. R.M. 
which states that the Veteran "has a neurological deficit in 
his feet which most likely is due to his long military 
career."  The Board, however, finds that this vague medical 
opinion cannot form the basis for a nexus to service because 
the doctor does not provide a supporting rationale and does 
not indicate that any of the Veteran's treatment records were 
reviewed and considered when formulating this opinion.  The 
Board may not rely on a medical examiner's conclusory 
statements if they lack supporting analysis.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board 
may not assess probative value of "a mere conclusion by a 
medical doctor"); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (noting that most of the probative 
value of a medical opinion comes from its reasoning); Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file is an important factor, 
although not single factor, in assessing the probative value 
of a medical opinion).  Accordingly, for these reasons, the 
claim for service connection for a neurological disability of 
both feet must be remanded for purposes of conducting a VA 
examination and obtaining a competent nexus opinion.  See 38 
C.F.R. § 3.159(c)(4).  
  
Additionally, the Veteran testified at the March 2010 hearing 
that he did not go to VA for treatment, but rather that he 
was receiving private treatment for his feet condition.  (See 
Tr. at 12-13.)  As such, the Board finds that, on remand, VA 
should make reasonable efforts to obtain these relevant 
records.  

Finally, the Board notes that, in addition to his active 
service from June 1952 to April 1955, the Veteran reports 
that he had additional reserve duty dating from 1947 to 1976.  
On remand, confirmation needs to be obtained concerning the 
actual reserve duty periods, and efforts need to be made to 
obtain any available service treatment records from these 
periods.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that the Veteran supply the 
complete names, addresses, and dates of 
treatment of all medical care providers 
who have treated him for any neurological 
disorders of his feet since separation 
from active service in April 1955.  The 
Veteran should specifically be asked to 
provide the complete names, addresses, 
and dates of his treatment with Kaiser.  
After securing any necessary 
authorization or medical releases, the 
Agency of Original Jurisdiction (AOJ) 
should request and associate with the 
claims file the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
If the records are unobtainable, the 
claims folder must indicate this fact and 
the Veteran should be notified in 
accordance with 38 C.F.R. § 3.159(e) 
(2009).

2.  Obtain confirmation concerning the 
Veteran's reserve duty periods from 
approximately1947 to 1976 (including the 
already confirmed period of active 
service from June 1952 to April 1955), 
and obtain all reserve duty service 
treatment records from this period of 
time.  

3.  After all records have been obtained 
and associated with the claims file, 
schedule the Veteran for an appropriate 
VA examination for the purpose of 
determining the etiology of his current 
neurological disorder of the feet, 
claimed as a cold injury residual.  The 
claims folder must be made available to 
the examiner for review.  Perform all 
necessary tests, if any, and report all 
clinical manifestations in detail.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e.. at least a 
50 percent or greater probability) that 
any current chronic neurological disorder 
or other disability of the feet is 
related to an event, injury, or disease 
in service, to include as a result of a 
cold weather injury to the feet that the 
Board finds was incurred in service, or 
that otherwise was manifested within one 
year of separation from service.  In 
providing this opinion, the examiner is 
specifically requested to address the 
March 4, 2010, opinion submitted by 
H.C.N, Doctor of Podiatric Medicine, 
which indicated that the Veteran's "flat 
foot deformity, plantar fat pads atrophy, 
contracted toes, and numbness in both 
feet" all "could be" related to 
service.  

A thorough rationale must be provided for 
all opinions expressed.  If the examiner 
is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion 
cannot be given.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.


An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2009).





_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

